Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending in the instant application.
	Claims 1-12 are subject to election/restriction as detailed below:

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claim 2, drawn to a method of enhancing the sensitivity of prostate cancer to an anti- cancer drug, the method comprising: administering a substance which inhibits the expression or activity of ERG to an individual in need thereof, wherein the substance is an antisense oligonucleotide, an aptamer, siRNA, shRNA, or miRNA of ERG, classifiable in class/subclass C12N 2310/531, for example.  
Group II. Claim 3, drawn to a method of enhancing the sensitivity of prostate cancer to an anti- cancer drug, the method comprising: administering a substance which inhibits the expression or activity of ERG to an individual in need thereof, wherein the substance is an antibody or antigen-binding fragment thereof which inhibits the activity of ERG, classifiable in class/subclass C07K 16/22, for example.  
Group III.  Claims 10-12, drawn to a method of screening an anti-cancer adjuvant, the method comprising: bringing a biological sample isolated from a patient with prostate cancer into contact with a test substance; measuring an expression level of an ERG gene or an amount of ERG protein in the sample in contact with the test substance; and comparing the measured gene expression level or protein amount with a gene expression 
Claims 1 and 4-9 link the inventions of Groups I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claims 1 and 4-9.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

The inventions are distinct, each from the other, because of the following reasons: 
Searching the inventions of Groups I and II together would impose a serious search burden.  Although the methods of Groups I and II are related as they involve a method of enhancing the sensitivity of prostate cancer to an anti- cancer drug, the method comprising: administering a substance which inhibits the expression or activity of ERG to an individual in need thereof, they are patentably distinct from each other.  Although there are no provisions under the section for "Relationship of Inventions" in MPEP 806.05 for inventive groups that are directed to related compositions, restriction is deemed to be 
Groups I and II are distinct from Group III.  Groups I and II are drawn to a method of enhancing the sensitivity of prostate cancer to an anti- cancer drug, the method comprising: administering a substance which inhibits the expression or activity of ERG to an individual in need thereof and are considered to be distinct from the method of screening an anti-cancer adjuvant, the method comprising: bringing a biological sample isolated from a patient with prostate cancer into contact with a test substance; measuring an expression level of an ERG gene or an amount of ERG protein in the sample in contact with the test substance; and comparing the measured gene expression level or protein amount with a gene expression level or a protein amount of a control of Group III.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.  Also, because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635